Exhibit 10.22.5.10.1

Execution copy

 

 

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

December 22, 2017

among

PRIMEENERGY CORPORATION,

as Borrower,

THE LENDERS PARTY HERETO,

COMPASS BANK,

as Administrative Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agent,

and

BBVA COMPASS,

as Sole Lead Arranger and Sole Book Runner

 

 

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of December 22, 2017, among PRIMEENERGY
CORPORATION, a Delaware corporation (the “Borrower”), the financial institutions
defined below as the Existing Lenders, FIFTH THIRD BANK, as the new lender (the
“New Lender”), and COMPASS BANK, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”) and as Issuing Bank.

R E C I T A L S

A. The Borrower, the Lenders party thereto and the Administrative Agent are
parties to that certain Third Amended and Restated Credit Agreement, dated as of
February 15, 2017 (the “Original Credit Agreement”).

B. The Existing Lenders party hereto constitute all of the Lenders party to the
Original Credit Agreement immediately prior to the effective date of this
Amendment.

C. The parties desire to amend the Original Credit Agreement as hereafter
provided.

NOW THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Same Terms. All terms used herein that are defined in the Credit Agreement
(as hereinafter defined) shall have the same meanings when used herein, unless
the context hereof otherwise requires or provides. In addition, from and after
the Effective Date, (a) all references in the Original Credit Agreement and,
where appropriate in the context, in the other Loan Documents to the “Credit
Agreement” shall be deemed to be references to the Original Credit Agreement, as
amended by this Amendment and as the same may hereafter be amended or otherwise
modified from time to time, and (b) all references in the Loan Documents to the
“Loan Documents” shall mean the Loan Documents, as amended by the Modification
Papers and as the same may hereafter be amended or otherwise modified from time
to time. In addition, the following terms have the meanings set forth below:

“Credit Agreement” means the Original Credit Agreement, as amended by this
Amendment.

“Effective Date” means the date on which the conditions specified in Section 2
below are satisfied (or waived in writing by the Administrative Agent).

“Existing Lenders” means each of the Lenders other than the New Lender.

“Modification Papers” means this Amendment, and all of the other documents and
agreements executed in connection with the transactions contemplated by this
Amendment.

“New Lender” has the meaning specified in the opening paragraph.

“New Note” has the meaning specified in Section 6.

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 1



--------------------------------------------------------------------------------

2. Conditions Precedent. The obligations and agreements of the Lenders as set
forth in this Amendment are subject to the satisfaction, unless waived in
writing by Administrative Agent, of each of the following conditions (and upon
such satisfaction, this Amendment shall be deemed to be effective as of the
Effective Date):

(a) Amendment. This Amendment shall have been duly executed and delivered by
each of the parties hereto.

(b) New Note. If requested by the New Lender, the Borrower shall have executed
and delivered the New Note to the New Lender.

(c) Upfront Fees. The Borrower will pay to the applicable Lenders the upfront
fees as separately agreed to in writing.

(d) Fees and Expenses. Administrative Agent shall have received payment of all
out-of-pocket fees and expenses (including reasonable attorneys’ fees and
expenses) incurred by Administrative Agent in connection with the preparation,
negotiation and execution of the Modification Papers.

3. Amendments to Original Credit Agreement. On the Effective Date, the Original
Credit Agreement shall be amended as follows:

(a) Section 12.18(a) of the Original Credit Agreement shall be amended and
restated to read in its entirety as follows:

“(a) Release Upon Payment in Full. Upon the complete payment of the Secured
Obligations (other than (A) indemnity obligations not yet due and payable of
which the Borrower has not received a notice of potential claim, (B) obligations
arising under a Secured Swap Agreement as to which alternative collateral
arrangements satisfactory to the applicable Secured Swap Provider have been made
and (C) obligations under Secured Cash Management Agreements not yet due and
payable) and the termination of the Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the Issuing Bank shall have been made), this Agreement and the Commitments,
the Administrative Agent, at the written request and expense of the Borrower,
will promptly release, reassign and transfer the Collateral to the Loan
Parties.”

(b) Annex I to the Original Credit Agreement shall be replaced with Annex I
attached to this Amendment.

4. Increase of Borrowing Base. As of the Effective Date, the Borrowing Base is
hereby increased from $67,000,000 to $85,000,000. The parties hereto agree that
the foregoing redetermination of the Borrowing Base constitutes the December 1,
2017 Scheduled Redetermination of the Borrowing Base pursuant to Section 2.07 of
the Credit Agreement. The Borrowing Base, as increased hereby, shall remain in
effect until next redetermined in accordance with the provisions of Section 2.07
of the Credit Agreement.

5. Concerning the New Lender.

(a) The New Lender has become a Lender upon its execution of this Amendment, and
on the Effective Date, the New Lender shall assume all rights and obligations of
a Lender under the Credit Agreement. Each of the Administrative Agent, the
Issuing Bank, the Existing

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 2



--------------------------------------------------------------------------------

Lenders and the Borrower hereby consents to the New Lender’s acquisition of an
interest in the Aggregate Maximum Credit Amounts and its Applicable Percentage.
The Administrative Agent, the Issuing Bank, and the Borrower hereby consent to
the reallocation set forth herein. The Administrative Agent, the Issuing Bank,
the Lenders and the Borrower hereby waive (i) any requirement that an Assignment
and Assumption or any other documentation be executed in connection with such
reallocation, and (ii) the payment of any processing and recordation fee to the
Administrative Agent. In connection herewith, each of the Existing Lenders,
severally and not jointly, irrevocably sells and assigns to the New Lender, and
the New Lender hereby irrevocably purchases and assumes from the Existing
Lenders, as of the Effective Date, (A) so much of each Existing Lender’s Maximum
Credit Amount, outstanding Loans and participations in Letters of Credit, and
rights and obligations in its capacity as a Lender under the Credit Agreement
and any other documents or instruments delivered pursuant thereto (including
without limitation any guaranties) such that the Maximum Credit Amount and
Applicable Percentage of each of the Existing Lenders and the New Lender shall
be equal to the Maximum Credit Amount and Applicable Percentage set forth
opposite such Person’s name on Annex I hereto, and (B) to the extent permitted
to be assigned under applicable law, all claims suits, causes of action and any
other right of such Existing Lender (in its capacity as a Lender) against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to the foregoing clause (A) above
(the rights and obligations sold and assigned pursuant to the foregoing clauses
(A) and (B), collectively, the “Assigned Interest”). Such sale and assignment is
without recourse to any Existing Lender and, except as expressly herein, without
representation or warranty by any Existing Lender. Each Existing Lender and the
New Lender agree that the provisions of the form of Assignment and Assumption
attached as Exhibit D to the Credit Agreement shall apply to it as an assignee
or assignor, as applicable. Each party hereto agrees to execute an Assignment
and Assumption or related ancillary documentation to give effect to the
foregoing if requested by the Administrative Agent.

(b) The Administrative Agent, the Issuing Bank, and the Lenders (including the
New Lender) agree that the Maximum Credit Amount and Applicable Percentage of
each Existing Lender shall be reallocated (and to the extent necessary with
respect to each Lender, increased or decreased) among the Lenders such that,
immediately after the effectiveness of this Amendment in accordance with its
terms, the Maximum Credit Amount and Applicable Percentage of each Lender shall
be as set forth on Annex I hereto. In order to effect such reallocations, each
Lender agrees to make cash settlements in respect of any outstanding Loans or
participations in Letters of Credit, either directly or through the
Administrative Agent, as the Administrative Agent may direct or approve, such
that after giving effect to this Amendment, each Lender holds Loans and
participations of Letters of Credit in an amount equal to its Applicable
Percentage (as set forth on Annex I hereto) of the aggregate outstanding amount
of Loans and Letters of Credit.

(c) The New Lender represents and warrants to the Administrative Agent and the
Existing Lenders as follows:

(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Amendment and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement;

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 3



--------------------------------------------------------------------------------

(ii) it satisfies the requirements, if any, specified in the Credit Agreement
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender;

(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder;

(iv) it has received a copy of the Original Credit Agreement, together with
copies of the most recent financial statements of the Borrower delivered
pursuant thereto and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment and to purchase the Assigned Interest; and

(v) it has, independently and without reliance upon the Administrative Agent,
the Issuing Bank any Lender or any of their respective Related Parties, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
laws relating to the transactions contemplated by the Credit Agreement, and made
its own decision to enter into the Credit Agreement and to extend credit to the
Borrower and the other Loan Parties under the Credit Agreement.

(d) The New Lender acknowledges, for the benefit of the Administrative Agent,
the Issuing Bank, and the Existing Lenders, as follows:

(i) none of the Administrative Agent, the Issuing Bank, any other Lender or any
of their respective Related Parties has made any representation or warranty to
it, and no act by the Administrative Agent, the Issuing Bank, any Lender or any
of their respective Related Parties hereafter taken, including any consent to
and acceptance of any assignment or review of the affairs of any Loan Party or
any Affiliate thereof, shall be deemed to constitute any representation or
warranty by such Person to any Lender as to any matter, including whether such
Persons have disclosed material information in their possession;

(ii) except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent pursuant to the Credit
Agreement, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of the Administrative Agent or any
of its Related Parties; and

(iii) on the Effective Date, subject to the satisfaction or waiver of the
conditions to effectiveness set forth in Section 2 of this Amendment, it shall
be deemed automatically to have become a party to the Credit Agreement and have
all rights and obligations of a Lender under the Credit Agreement and the other
Loan Documents as if it were an original Lender signatory thereto.

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 4



--------------------------------------------------------------------------------

(e) The New Lender agrees (i) it will, independently and without reliance upon
the Administrative Agent, the Issuing Bank, any other Lender or any of their
respective Related Parties and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under the Credit
Agreement and the other Loan Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, and other condition and creditworthiness of the Borrower and the other
Loan Parties, and (ii) to be bound by the terms and conditions set forth in the
Credit Agreement and the other Loan Documents applicable to the Lenders as if it
were an original Lender signatory thereto (and expressly makes the appointment
set forth in, and agrees to the obligations imposed under, Article XI of the
Credit Agreement).

6. New Note. If requested by the New Lender, on the Effective Date, the Borrower
shall deliver a Note payable to the New Lender in a principal amount equal to
its Maximum Credit Amount after giving effect to the transactions contemplated
by Section 5 of this Amendment (such Note, the “New Note”).

7. Certain Representations. The Borrower represents and warrants that, as of the
Effective Date: (a) the Borrower has full power and authority to execute the
Modification Papers to which it is a party and such Modification Papers
constitute the legal, valid and binding obligation of the Borrower enforceable
in accordance with their terms, except as enforceability may be limited by
general principles of equity and applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting the enforcement of
creditors’ rights generally; (b) no authorization, approval, consent or other
action by, notice to, or filing with, any Governmental Authority or other Person
is required for the execution, delivery and performance by the Borrower thereof;
and (c) no Default has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Amendment. In addition,
the Borrower represents that after giving effect to the Modification Papers, all
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct in all material respects (provided that any
such representations or warranties that are, by their terms, already qualified
by reference to materiality or Material Adverse Effect shall be true and correct
without regard to such additional materiality qualification) on and as of the
Effective Date as if made on and as of such date, except to the extent that any
such representation or warranty expressly relates to an earlier date, in which
case such representation or warranty is true and correct in all material
respects (or true and correct without regard to such additional materiality
qualification, as applicable) as of such earlier date.

8. No Further Amendments. Except as previously amended or waived in writing or
as amended or waived hereby, the Credit Agreement shall remain unchanged and all
provisions shall remain fully effective between the parties thereto.

9. Acknowledgments and Agreements. The Borrower acknowledges that on the date
hereof all outstanding Secured Obligations are payable in accordance with their
terms, and the Borrower waives any defense, offset, counterclaim or recoupment
with respect thereto. Each of the Borrower, the Administrative Agent, the
Issuing Bank and the Lenders does hereby adopt, ratify and confirm the Credit
Agreement and acknowledges and agrees that the Credit Agreement is and remains
in full force and effect. The Borrower acknowledges and agrees that its
liabilities and obligations under the Credit Agreement and the other Loan
Documents are not impaired in any respect by this Amendment.

10. Limitation on Agreements. The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Credit Agreement
or any of the other Loan Documents, or (b) to prejudice any other right or
rights that the Administrative Agent, the Issuing Bank or the Lenders now have
or may have in the future under or in connection with the Credit Agreement and
the other Loan Documents or any of the other documents referred to herein or
therein. The Modification Papers shall constitute Loan Documents for all
purposes.

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 5



--------------------------------------------------------------------------------

11. Confirmation of Security. The Borrower hereby confirms and agrees that all
of the Security Instruments that presently secure the Secured Obligations shall
continue to secure, in the same manner and to the same extent provided therein,
the payment and performance of the Secured Obligations as described in the
Credit Agreement.

12. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument. In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto. Delivery of an executed counterpart of
this Amendment by facsimile or other electronic means shall be deemed effective
as delivery of a manually executed counterpart of this Amendment.

13. Incorporation of Certain Provisions by Reference. The provisions of
Section 12.09 of the Credit Agreement captioned “Governing Law, Jurisdiction,
Consent to Service of Process” is incorporated herein by reference for all
purposes.

14. Release. To induce the Administrative Agent, the Issuing Bank and the
Lenders to agree to the terms hereof, Borrower represents and warrants that as
of the Effective Date, there are no claims or offsets or defenses or
counterclaims to Borrower’s obligations under the Loan Documents, and in
accordance therewith Borrower:

(a) waives any and all such claims, offsets, defenses or counterclaims, whether
known or unknown, arising under the Loan Documents prior to the Effective Date;
and

(b) releases and discharges each of the Administrative Agent, the Issuing Bank,
the Lenders and their respective Related Parties (collectively, the “Released
Parties”) from any and all obligations, indebtedness, liabilities, claims,
rights, causes of action or other demands whatsoever, whether known or unknown,
suspected or unsuspected, in law or equity, which Borrower ever had, now has or
claims to have or may have against any Released Party arising prior to the
Effective Date and from or in connection with the Loan Documents or the
transactions contemplated thereby.

15. Entirety, Etc. This Amendment, the other Modification Papers and all of the
other Loan Documents embody the entire agreement among the parties. THIS
AMENDMENT, THE OTHER MODIFICATION PAPERS AND ALL OF THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[This space is left intentionally blank. Signature pages follow.]

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the Effective Date.

 

BORROWER:     PRIMEENERGY CORPORATION       By:   /s/ Beverly A. Cummings      
  Name:   Beverly A. Cummings         Title:   CFO

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page
S-1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:    

COMPASS BANK,

as Administrative Agent

      By:   /s/ Kathleen J. Bowen         Name:   Kathleen J. Bowen        
Title:   Managing Director ISSUING BANK:    

COMPASS BANK,

as Issuing Bank

      By:   /s/ Kathleen J. Bowen         Name:   Kathleen J. Bowen        
Title:   Managing Director EXISTING LENDER:    

COMPASS BANK,

as a Lender

      By:   /s/ Kathleen J. Bowen         Name:   Kathleen J. Bowen        
Title:   Managing Director

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page
S-2



--------------------------------------------------------------------------------

EXISTING LENDER:    

CITIBANK, N.A.,

as a Lender

      By:   /s/ Ryan Watson         Name:   Ryan Watson         Title:   SVP

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page
S-3



--------------------------------------------------------------------------------

EXISTING LENDER:    

WELLS FARGO BANK, N.A.,

as a Lender

      By:   /s/ Douglas R. Liftman         Name:   Douglas R. Liftman        
Title:   Managing Director

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page
S-4



--------------------------------------------------------------------------------

NEW LENDER:    

FIFTH THIRD BANK,

as a Lender

      By:   /s/ Justin Bellamy         Name:   Justin Bellamy         Title:  
Director

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page
S-5